EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement on Form S-1 Amendment #1 of our report dated March 26, 2012 except for Note 7 which is dated December 17, 2012 , with respect to the audited financial statements of Rockdale Resources Corporation (formerly Art Design, Inc.) for the years ended December 31, 2011 and 2010. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas December 17, 2012
